Citation Nr: 0815168	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as secondary to a service-connected lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Jose Juarbe, M.D.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1978 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision  by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).  In January 2001, a hearing was held at the RO before 
the undersigned Veterans Law Judge.  

The Board denied the claim in a decision of May 2002.  
However, the decision was vacated by the United States Court 
of Appeals for Veterans Claims (Court) pursuant to a Joint 
Motion.  The Board subsequently remanded the case for 
additional action in February 2004.  The case has now been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed or aggravated a 
psychiatric disorder as a result of his service-connected 
disabilities, particularly his service-connected back 
disorder and associated disabilities.  

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

In the Joint Motion dated in June 2003, the parties stated 
that the veteran had not been provided adequate notice 
pursuant to the Veterans Claims Assistance Act of 2000.  In 
the Joint Motion, it was noted that 38 U.S.C.A. § 5103(a) 
required VA to inform the claimant of information or evidence 
necessary to substantiate the claim, as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide.  It was further stated that BVA 
failure to enforce compliance with that requirement was 
remandable error.  For that reason, the Joint Motion 
requested that the Board's decision be vacated and the case 
be remanded for the purpose of providing proper notice.  The 
Court granted that motion in June 2003.  

Subsequently, in a remand dated in February 2004, the Board 
instructed the RO to send the veteran "a letter specifying 
what information and evidence is necessary to substantiate 
his claim for service connection for a psychiatric condition 
as secondary to a service-connected lumbar spine disability 
and which portion of any such information or evidence he must 
provide and which portion the VA must provide."  The RO 
subsequently sent the veteran a VCAA notification letter in 
August 2004.  Unfortunately, the letter only contained 
information regarding what evidence is necessary to establish 
direct service connection for a disorder which is incurred in 
service.  No information was provided regarding what 
information and evidence is required to establish secondary 
service connection.  

The Board notes that a different attachment has been created 
to address such secondary claims.  See Veterans Benefits 
Administration Fast Letter 04-17 (August 12, 2004).  That 
attachment has been reviewed by the Office of General 
Counsel, the Board of Veterans' Appeals, and the Compensation 
and Pension Service, and these parties have jointly concurred 
on the specific language contained in the attachment.  It has 
been agreed that the language is legally sufficient and 
consistent with Department policy.  The notice with all its 
enclosures must be of record to document the VA's compliance 
with its statutory Title 38 § 5103(a) VCAA notice 
responsibility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a VCAA notice 
to the appellant which includes the above 
referenced attachment applicable to 
claims for secondary service connection.  
The veteran should then be afforded an 
appropriate period of time to respond.  

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



